UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1419



AJ, A minor child by      his    father   Joel   D.
Joseph; JOEL D. JOSEPH,

                                             Plaintiffs - Appellants,

          versus


MICHAEL W. SKOJEC; GALLAGHER, EVELIUS & JONES,
LLP; BOZZUTO MANAGEMENT COMPANY; HOUSING
OPPORTUNITIES COMMISSION OF MONTGOMERY COUNTY,
MARYLAND,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-04-4069-1-AMD)


Submitted:   December 12, 2005              Decided:    January 5, 2006


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joel D. Joseph, Bethesda, Maryland, for Appellants.       Peter E.
Keith, Brian T. Tucker, GALLAGHER EVELIUS & JONES, LLP, Baltimore,
Maryland; George M. Church, MILES & STOCKBRIDGE, PC, Baltimore,
Maryland; Charles W. Thompson, Jr., County Attorney, Joann
Robertson, Chief, Division of Litigation, Karen L. Federman Henry,
Principal Counsel for Appeals, Patricia P. Via, Associate County
Attorney, Rockville, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Appellants appeal the district court’s orders granting

Defendants’ motion to dismiss Appellants’ 42 U.S.C. § 1983 (2000)

action,   and   awarding   attorneys   fees   to   Defendants.    We   have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             See AJ v.

Skojec, No. CA-04-4069-1-AMD (D. Md. Feb. 22 & Apr. 22, 2005).           We

deny Appellants’ motion for an injunction as moot.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED




                                  - 3 -